UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-7442


DANIEL TAYLOR,

                   Plaintiff - Appellant,

             v.

CARL MANIS, Warden Wallens Ridge State Prison; HAROLD CLARKE, Director
of the Virginia Department of Corrections; LESLIE FLEMING, Warden, Wallens
Ridge State Prison; DAVID ANDERSON, Major, Wallens Ridge State Prison; Q.
REYNOLDS, Correctional Officer/Unit Manager at Wallens Ridge State Prison; J.
COLLINS, Correctional Officer/Unit Manager at Wallens Ridge State Prison; J.
STALLARD, Correctional Officer/Unit Manager at Wallens Ridge State Prison; H.
A. OSBORNE, Counselor, WRSP,

                   Defendants - Appellees,

             and

J. ELY,

                   Defendant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:19-cv-00866-EKD-JCH)


Submitted: February 24, 2022                                 Decided: March 1, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Daniel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Daniel Taylor appeals the district court’s order granting Defendants’ motion to

dismiss Taylor’s 42 U.S.C. § 1983 complaint. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor

v. Manis, No. 7:19-cv-00866-EKD-JCH (W.D. Va. Sept. 9, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3